DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Keski-Luopa et al. (U.S. Patent Application Publication # 2018/0255705) in view of Mattsson et al. (U.S. Patent Application Publication # 2016/0195876).

Regarding claim 1, Keski-Luopa discloses a turf maintenance machine (turf care machine; figs 1 and 14, Paragraph 127, etc) comprising: 
a moveable platform configured to move the turf maintenance machine within an area to be maintained (moveable platform; figs 1 and 14, P69, 123, 145-147, etc); and 
a turf aeration system configured to aerate turf within the area to be maintained (tine aerator; fig 14, P125, etc).
Keski-Luopa fails to disclose a wireless transmitter system configured to provide a wireless energizing signal to a below-grade smart irrigation object.
In the same field of endeavor (fig 1, P19, 39, etc), Mattsson discloses a wireless transmitter system (RFID reader with transmitter and receiver to read tag associated with sprinkler head; P39-40, etc) configured to provide a wireless energizing signal to a below-grade smart irrigation object (sprinkler head; P34-35, 42, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Keski-Luopa to do so, as taught by Mattsson, in order to facilitate detection and/or control of the irrigation objects by the turf maintenance machine (P19, 35, 39, 42,  etc).

Regarding claim 15, see the rejection for claim 1 above. 
Keski-Luopa in view of Mattsson further discloses a wireless receiver system configured to receive a wireless output signal that was generated by the below-grade smart irrigation object in response to receiving the wireless energizing signal (RFID reader with transmitter and receiver to receive data from the RFID tag; Mattsson P39, etc).

Regarding claim 2, Keski-Luopa in view of Mattsson further discloses that the wireless energizing signal results in the below-grade smart irrigation object generating a wireless output signal (Mattsson P39, etc).

Regarding claim 3, Keski-Luopa in view of Mattsson further discloses: a wireless receiver system configured to receive the wireless output signal that was generated by the below-grade smart irrigation object in response to receiving the wireless energizing signal (RFID reader with transmitter and receiver to receive data from the RFID tag; Mattsson P39, etc).


3.	Claims 4, 10-12, 16, and 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Keski-Luopa et al. (U.S. Patent Application Publication # 2018/0255705) in view of Mattsson et al. (U.S. Patent Application Publication # 2016/0195876), and further in view of Glispy (U.S. Patent Application Publication # 2015/0137957).

Regarding claim 22, see the rejection for claim 1 above. 
Keski-Luopa fails to disclose that the wireless energizing signal results in the below-grade smart irrigation object producing a local visual response.
In the same field of endeavor, Glispy discloses that the wireless energizing signal results in the below-grade smart irrigation object producing a local visual response (P34, 28, 36, etc).. 
It would have been obvious before the effective filing date of the claimed invention to modify Keski-Luopa to do so, as taught by Glispy, in order to avoid damage to the sprinkler heads (P34, 28, 36, etc).  

Regarding claims 4 and 16, Keski-Luopa in view of Mattsson fails to disclose that the turf aeration system is configured to automatically suspend turf aeration in response to receiving the wireless output signal.
In the same field of endeavor, Glispy discloses that the turf aeration system is configured to automatically suspend turf aeration in response to receiving the wireless output signal (P34, 28, 36, etc).. 
It would have been obvious before the effective filing date of the claimed invention to modify Keski-Luopa to do so, as taught by Glispy, in order to avoid damage to the sprinkler heads (P34, 28, 36, etc).  

Regarding claim 10, Keski-Luopa in view of Mattsson fails to disclose that the wireless energizing signal results in the below-grade smart irrigation object producing a local visual response.
In the same field of endeavor, Glispy discloses that the wireless energizing signal results in the below-grade smart irrigation object producing a local visual response (P34, 28, 36, etc).. 
It would have been obvious before the effective filing date of the claimed invention to modify Keski-Luopa to do so, as taught by Glispy, in order to avoid damage to the sprinkler heads (P34, 28, 36, etc).  

Regarding claims 11 and 23, Keski-Luopa in view of Glispy further discloses that the local visual response includes actuating a physical visual indicator (marker flag; Glispy P27, 34, 28, 36, etc).

Regarding claims 12 and 24, Keski-Luopa in view of Glispy further discloses that the local visual response includes actuating a light-based visual indicator (light bulb; Glispy P27, etc).


4.	Claims 7-9 and 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Keski-Luopa et al. (U.S. Patent Application Publication # 2018/0255705) in view of Mattsson et al. (U.S. Patent Application Publication # 2016/0195876), and further in view of Zabel et al. (U.S. Patent Application Publication # 2015/0216101).

Regarding claims 7 and 19, Keski-Luopa in view of Mattsson fails to disclose that the turf maintenance machine is configured to provide a visual and/or audible notification to an operator of the turf maintenance machine in response to receiving the wireless output signal.
In the same field of endeavor, Zabel discloses that the turf maintenance machine is configured to provide a visual and/or audible notification to an operator of the turf maintenance machine in response to receiving the wireless output signal (P35, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Keski-Luopa to do so, as taught by Zabel, in order to avoid damage to the sprinkler heads (P35, etc).  

Regarding claims 8 and 20, Keski-Luopa in view of Zabel further discloses that the turf maintenance machine is configured to allow the operator to manually raise at least a portion of the turf aeration system in response to the visual and/or audible notification (Zabel P30, etc).

Regarding claims 9 and 21, Keski-Luopa in view of Zabel further discloses that the turf maintenance machine is configured to allow the operator to manually disable at least a portion of the turf aeration system in response to the visual and/or audible notification (Zabel P30, etc). 


5.	Claims 5-6, 13-14, 17-18, and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Keski-Luopa et al. (U.S. Patent Application Publication # 2018/0255705) in view of Mattsson et al. (U.S. Patent Application Publication # 2016/0195876) and Glispy (U.S. Patent Application Publication # 2015/0137957), and further in view of Zabel et al. (U.S. Patent Application Publication # 2015/0216101).

Regarding claims 5 and 17, Keski-Luopa in view of Mattsson fails to disclose that the turf maintenance machine is configured to automatically raise at least a portion of the turf aeration system in response to receiving the wireless output signal.
In the same field of endeavor, Zabel discloses that the turf maintenance machine is configured to automatically raise at least a portion of the turf aeration system in response to receiving the wireless output signal (raise coring head; P28-29, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Keski-Luopa to do so, as taught by Zabel, in order to avoid damage to the sprinkler heads (P28-29, etc).  

Regarding claims 6 and 18, Keski-Luopa in view of Mattsson fails to disclose that the turf maintenance machine is configured to automatically disable at least a portion of the turf aeration system in response to receiving the wireless output signal.
In the same field of endeavor, Zabel discloses that the turf maintenance machine is configured to automatically disable at least a portion of the turf aeration system in response to receiving the wireless output signal (raise coring head to disable aeration system; P28-29, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Keski-Luopa to do so, as taught by Zabel, in order to avoid damage to the sprinkler heads (P28-29, etc).  


Regarding claims 13 and 25, Keski-Luopa in view of Glispy fails to disclose that the turf maintenance machine is configured to allow the operator to manually raise at least a portion of the turf aeration system in response to the local visual response.
In the same field of endeavor, Zabel discloses that the turf maintenance machine is configured to allow the operator to manually raise at least a portion of the turf aeration system in response to the local visual response (raise to retract coring head; P30, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Keski-Luopa to do so, as taught by Zabel, in order to avoid damage to the sprinkler heads (P30, etc).  

Regarding claims 14 and 26, Keski-Luopa in view of Glispy fails to disclose that the turf maintenance machine is configured to allow the operator to manually disable at least a portion of the turf aeration system in response to the local visual response.
In the same field of endeavor, Zabel discloses that the turf maintenance machine is configured to allow the operator to manually disable at least a portion of the turf aeration system in response to the local visual response (raise to transport position to disable aeration; P30, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Keski-Luopa to do so, as taught by Zabel, in order to avoid damage to the sprinkler heads (P30, etc).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
May 23, 2022